      Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 DAVID DOMINGUEZ,
 on behalf of himself and all others
 similarly situated

        Plaintiff,
                                                           CIVIL ACTION NO. 4:19-cv-61
 v.

 MEDLINE INDUSTRIES, INC.,

        Defendant.


        PLAINTIFF’S ORIGINAL COMPLAINT – FLSA COLLECTIVE ACTION


       1.      Plaintiff David Dominguez (“Plaintiff”), on behalf of himself and all other

“similarly situated” workers of Defendant Medline Industries, Inc. (hereinafter “Defendant”), files

this lawsuit to recover unpaid overtime compensation, liquidated damages, attorneys’ fees, and

costs under the provisions of section 216(b) of the Fair Labor Standards Act of 1938 (the “FLSA”),

as amended 29 U.S.C. §§ 201, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

1331 as this case involves questions of federal law, specifically the FLSA.

       3.      This Court has personal jurisdiction over Defendant because Defendant operates in

Texas and hired employees in Texas.

       4.      Venue is proper in this District because a substantial portion of the events forming

the basis of this suit occurred in this District, including many of the wrongs herein alleged.




                                                 1
      Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 2 of 11



                        PARTIES AND PERSONAL JURISDICTION

       5.      Plaintiff David Dominguez is an individual residing in Harris County, Texas. His

written consent form to this action is attached hereto as Exhibit 1.

       6.      “Class Members” constitutes all individuals classified by Defendant as an

independent contractor, who were hourly paid and who worked for Defendant as a warehouse

laborer at any time during the three year period prior to the filing of this Complaint to the present.

       7.      Defendant Medline Industries, Inc. is a foreign for-profit corporation doing

business in Texas. Defendant can be served with process by serving its registered agent as follows:

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th

Street, Suite 620, Austin, Texas 78701-3136.

                                           COVERAGE

       8.      At all material times, Defendant has been an employer within the meaning of the

FLSA. 29 U.S.C. § 203(d).

       9.      At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1), in that

said enterprise has had and continues to have employees engaged in commerce or the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person.

       10.     At all material times, Defendant has had an annual gross business volume in excess

of the statutory standard of $500,000.

       11.     At all material times, Plaintiff and the Class Member were employees engaged in

commerce or the production of goods for commerce as required by 29 U.S.C. § 207.




                                                  2
     Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 3 of 11



                                            FACTS

       12.    Defendant is the largest privately held manufacturer and distributor of medical

supplies for large healthcare systems, independent physician practices, and home health patients

and their families. See https://www.medline.com/pages/about-us/our-company/

       13.    To do this work, Defendant employs warehouse laborers. Defendant’s warehouse

laborers process, organize and ship customer orders.

       14.    For this work, the laborers were paid an hourly rate of pay. They regularly worked

55 hours each week (11 hours per day, five days a week).

       15.    When the laborers worked more than 40 hours in a week, they were not paid any

additional wages for overtime. That is because Defendant misclassified these workers as

independent contractors.

       16.    Plaintiff worked as a warehouse laborer for Defendant and was classified as an

independent contractor. He worked for Defendant from April 2018 to October 2018.

       17.    He was paid an hourly rate of $12. Like the Class Members, Plaintiff was not paid

any additional wages for overtime because he was misclassified as an independent contractor.

       18.    Plaintiff regularly worked overtime hours for Defendant. On average, Plaintiff

worked 15 hours of overtime each week. He was required to work 11 hours per day, five days a

week. He was given a work schedule by Defendant.

       19.    Plaintiff and the Class Members were not independent contractors, but were

employees.

       20.    Defendant hired/fired, issued pay, supervised, directed, disciplined, scheduled and

performed all other duties generally associated with that of an employer with regard to Plaintiff

and the Class Members.



                                               3
     Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 4 of 11



       21.      In addition, Defendant instructed Plaintiff and the Class Members about when,

where, and how they were to perform his work.

       22.      Moreover, the following conduct demonstrates that Defendant acted as an employer

with respect to Plaintiff and the Class Members:

             a. Defendant required Plaintiff and the Class Members to report to his assigned job

                site at a set time;

             b. Defendant required Plaintiff and the Class Members to request time off in advance

                and have that time away from work preapproved;

             c. Defendant set forth the required procedures to be followed and the order and

                manner in which Plaintiff and the Class Members were to perform his work;

             d. Plaintiff and the Class Members faced termination if they failed to perform his work

                in the manner required by Defendant;

             e. Defendant assigned Plaintiff and the Class Members a substantial number of hours

                of work per week;

             f. Plaintiff’s and the Class Members’ services were integrated into Defendant’s

                operations;

             g. Plaintiff and the Class Members constituted the workforce without which

                Defendant could not perform his services;

             h. Plaintiff and the Class Members worked for Defendant for long periods of time as

                is common with employees;

             i. Plaintiff and the Class Members are paid by the hour, not per the job or task;




                                                  4
     Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 5 of 11



             j. Plaintiff and Class Members worked alongside other warehouse workers who did

                the exact same type of work and reported to the same managers, but who were

                classified as W-2 employees and paid overtime at the federally mandated rate;

             k. Plaintiff and Class Members were trained alongside their W-2 counterparts because

                they were assigned to complete the same tasks; and

             l. Defendant maintained the right to discharge Plaintiff and the Class Members at any

                time.

       23.      Furthermore, the degree of investment Plaintiff and the Class Members made to

perform his work pales in comparison to the expenses Defendant incurred.

       24.      Further, Plaintiff and the Class Members performed work that was integral to the

operations of Defendant.

       25.      Moreover, Defendant supervised and controlled the activities of Plaintiff and the

Class Members. Defendant monitored his work, reviewed his work, issued instructions, and

directed his work in the manner deemed sufficient by Defendant.

       26.      Despite these facts, Defendant improperly classified Plaintiff and the Class

Members as independent contractors and not as employees.

       27.      Defendant misclassified the Plaintiff and the Class Members as independent

contractors to avoid the obligation to pay these employees overtime.

       28.      However, at all times, Plaintiff and the Class Members were employees of

Defendant.

       29.      Although Plaintiff and the Class Members has been required to work more than

forty (40) hours per work-week, and did so frequently, they were not compensated at the FLSA

mandated time-and-a-half rate for overtime hours.



                                                 5
      Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 6 of 11



       30.     No exemption applies to Plaintiff or the Class Members.

       31.     Defendant’s method of paying Plaintiff and the Class Members in violation of the

FLSA was willful and was not based on a good faith and reasonable belief that its conduct

complied with the FLSA. Defendant’s pay scheme was not by accident, but a well thought out plan

to reduce its labor costs. Defendant knew the requirement to pay overtime to its employees (as it

pays its W-2 warehouse workers for overtime), but intentionally and/or recklessly chose not to do

so. Accordingly, Defendant’s violations of the FLSA were willful.

                                   FLSA COLLECTIVE ACTIONS

       32.     Plaintiff seeks to bring his claims under the FLSA on behalf of himself and all other

similarly situated workers of Defendant. Those who file a written consent will be a party to this

action pursuant to 29 U.S.C. § 216(b). Plaintiff seeks unpaid wages, liquidated damages, court

costs, and attorneys’ fees on behalf of the Class.

       33.     Plaintiff has actual knowledge that the Class Members have also been denied

overtime pay for hours worked over forty hours per workweek. That is, Plaintiff worked with other

warehouse laborers of Defendant and as such, has first-hand personal knowledge of the same pay

violations throughout Defendant’s operations.

       34.      Other workers similarly situated to the Plaintiff work or have worked for

Defendant, but were not paid overtime at the rate of one and one-half their regular rate when those

hours exceeded forty hours per workweek.

       35.     Although Defendant permitted and/or required the Class Members to work in

excess of forty hours per workweek, Defendant has denied them full compensation for their hours

worked over forty.




                                                 6
      Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 7 of 11



        36.    The Class Members perform or have performed the same or similar work as the

Plaintiff.

        37.    The Class Members regularly work or have worked in excess of forty hours during

a workweek.

        38.    Like Plaintiff, the Class Members were not paid overtime.

        39.    Like Plaintiff, the Class Members were classified as independent contractors.

        40.    Like Plaintiff, the Class Members were hourly paid.

        41.    Like Plaintiff, the Class Members worked in Defendant’s warehouses located

nationwide.

        42.    The Class Members are not exempt from receiving overtime under the FLSA.

        43.    As such, the Class Members are similar to the Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of overtime.

        44.    Defendant’s failure to pay overtime compensation required by the FLSA results

from generally applicable policies or practices, and does not depend on the personal circumstances

of the Class Members.

        45.    The experience of the Plaintiff, with respect to his pay, and lack thereof, is typical

of the experiences of the Class Members.

        46.    The specific job titles or precise job responsibilities of each Class Member does

not prevent collective treatment.

        47.    All Class Members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty during a workweek.

        48.    Although the exact amount of damages may vary among Class Members, the

damages can be easily calculated by a simple formula. The claims of all Class Members arise from



                                                 7
      Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 8 of 11



a common nucleus of facts. Liability is based on a systematic course of wrongful conduct by

Defendant that caused harm to all Class Members.

       49.      As such, the Class of similarly situated workers is properly defined as follows:

             All individuals classified by Defendant as an independent contractor, who
             were hourly paid and worked for Defendant as a warehouse laborer at any
             time during the three year period prior to the filing of this Complaint to
             the present.

                                  FIRST CAUSE OF ACTION
                           Violation of the FLSA—Collective Action
                                    (Failure to Pay Overtime)
       50.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       51.      29 U.S.C. § 216(b) allows Plaintiff to assert FLSA claims on behalf of himself and

all other employees similarly situated. Plaintiff asserts this claim on behalf of himself and all

similarly situated employees in the Class defined above, who worked for Defendant at any time

from the three years prior to the date the Complaint was originally filed continuing through the

present. All requirements for a collective action are met.

       52.      29 U.S.C. § 207 requires Defendant to pay all employees for each hour worked in

excess of 40 at a rate equal to one and one half times the regular rate of pay.

       53.      Defendant failed to pay Plaintiff and the Class Members overtime.

       54.      Based on the foregoing, Plaintiff and the Class Members are entitled to the full

statutory overtime as set forth in 29 U.S.C. § 207 for all periods in which they worked for

Defendant.

       55.      They are also entitled to all wages that were wrongfully deducted from their pay.

       56.      Defendant’s conduct was willful and was done with the intent to avoid paying them

overtime and other benefits that they are legally entitled.



                                                  8
      Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 9 of 11



          57.   Plaintiff and Class Members are not exempt from the overtime requirements under

the FLSA.

          58.   The FLSA provides that a private civil action may be brought for the payment of

federal minimum wages and overtime together with an equal amount in liquidated damages.

Moreover, Plaintiff and the Class Members are entitled to recover attorneys’ fees and costs

incurred in enforcing his rights pursuant to 29 U.S.C. § 216(b).

          59.   29 U.S.C. § 211(c) provides in relevant part:

                Every employer subject to any provision of this chapter or of any order
                issued under this chapter shall make, keep, and preserve such records of the
                persons employed by him and of the wages, hours, and other conditions and
                practices of employment maintained by him, and shall preserve such
                records for such periods of time, and shall make such reports therefrom to
                the Administrator as he shall prescribe by regulation or order as necessary
                or appropriate for the enforcement of the provisions of this chapter or the
                regulations or orders thereunder.

          60.   29 C.F.R. § 516.2 further requires that every employer shall maintain and preserve

payroll or other records containing, without limitation, the total hours worked by each employee

each workday and total hours worked by each employee during the workweek.

          61.   To the extent Defendant failed to maintain all records required by the

aforementioned statute and regulations, and failed to furnish to Plaintiff and the Class Members

comprehensive statements showing the hours they worked during the relevant time period, they

also violated the law.

          62.   When an employer fails to keep accurate records of hours worked by its employees,

the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-688 is controlling. That rule

states:

                [W]here the employer’s records are inaccurate or inadequate. . .an employee
                has carried out his burden if he proves that he has in fact performed work
                for which he was improperly compensated and if he produces sufficient

                                                 9
     Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 10 of 11



                 evidence to show the amount and extent of that work as a matter of just and
                 reasonable inference. The burden then shifts to the employer to come
                 forward with evidence of the precise amount of work performed or with
                 evidence to negate the reasonableness of the inference to be drawn from the
                 employee’s evidence. If the employer failed to produce such evidence, the
                 court may then award damages to the employee, even though the result be
                 only approximate.

        63.      The Supreme Court set forth the above standard to avoid allowing the employer to

benefit by failing to maintain proper records. Where damages are awarded pursuant to the standard

in Mt. Clemens, “[t]he employer cannot be heard to complain that the damages lack the exactness

and precision of measurement that would be possible had he kept records in accordance with. . .the

Act.” Id.

        64.      Based on the foregoing, on behalf of the Class Members, Plaintiff seeks unpaid

overtime at the required legal rates for all his work during the relevant time period, back pay,

reimbursement of all wrongful deductions, restitution, liquidated damages, attorneys’ fees and

costs, and any other relief allowed by law.

                                           JURY DEMAND

        65.      Plaintiff demands a trial by jury on all issues so triable.

                                           Prayer For Relief

        66.      Plaintiff, on behalf of himself and the Class Members, defined above, prays for

relief as follows:

              A. Determining that the FLSA claims stated herein may proceed as a collective action;

              B. Declaring that Defendant committed multiple, separate violations of the FLSA;

              C. Declaring that Defendant acted willfully in deliberate or reckless disregard of
                 Plaintiff’s rights and its obligations under the FLSA;

              D. Awarding actual and statutory damages, unpaid overtime wages, liquidated
                 damages, reimbursement for all withheld deductions, and penalties as authorized
                 by the FLSA;

                                                   10
    Case 4:19-cv-00061 Document 1 Filed in TXSD on 01/07/19 Page 11 of 11




         E. Awarding reasonable attorneys’ fees and costs as provided by the FLSA; and

         F. Granting such other and further relief, in law or equity, as this Court may deem
            appropriate and just.


DATE: January 7, 2019

                                                Respectfully submitted,

                                                SHELLIST | LAZARZ | SLOBIN LLP


                                         By:    /s/ Mark G. Lazarz
                                                Mark G. Lazarz
                                                Texas Bar No. 12069100
                                                mlazarz@eeoc.net
                                                Ricardo J. Prieto
                                                Texas Bar No. 24062947
                                                rprieto@eeoc.net
                                                11 Greenway Plaza, Suite 1515
                                                Houston, Texas 77046
                                                Telephone: (713) 621-2277
                                                Facsimile: (713) 621-0993
                                                ATTORNEYS FOR PLAINTIFF &
                                                CLASS MEMBERS




                                           11
